[Cite as Picciano v. Picciano, 2021-Ohio-4603.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                          JUDGES:
WILLIAM D. PICCIANO                               :       Hon. W. Scott Gwin, P.J.
                                                  :       Hon. John W. Wise, J.
                         Plaintiff-Appellee       :       Hon. Earle E. Wise, J.
                                                  :
-vs-                                              :
                                                  :       Case No. 2021 CA 00050
MAUREEN M. PICCIANO                               :
                                                  :
                     Defendant-Appellant          :       OPINION




CHARACTER OF PROCEEDING:                              Civil appeal from the Stark County Court of
                                                      Common Pleas, Domestic Relations
                                                      Division, Case No 2019DR00952

JUDGMENT:                                             Affirmed

DATE OF JUDGMENT ENTRY:                               December 29, 2021

APPEARANCES:

For Plaintiff-Appellee                                For Defendant-Appellant

DAVID BUTZ                                            KENNETH J. CAHILL
JAMES WILLIAMS                                        60 South Park Place
4775 Munson Street N.W.                               Painesville, Oh 44077
Canton, OH 44735
Stark County, Case No. 2021 CA 00050                                                       2


Gwin, P.J.

       {¶1}   Appellant appeals the April 7, 2021 divorce decree issued by the Stark

County Court of Common Pleas, Domestic Relations Division.

                                   Facts & Procedural History

       {¶2}   Appellant Maureen Picciano (“Wife”) and appellee William Picciano

(“Husband”) were married on May 23, 1981. Husband filed a complaint for divorce on

September 27, 2019. Wife filed an answer and counterclaim on October 17, 2019.

       {¶3}   The parties filed motions for temporary orders. The magistrate issued a

judgment entry on November 12, 2019. The magistrate ordered both parties to return all

funds taken from the joint account, and also restrained both parties from withdrawing any

further funds from marital accounts, except to pay joint marital bills. Additionally, the

magistrate ordered that, “all forms of income from whatever source must be deposited in

the parties’ joint checking account within three (3) banking days of receipt of the check,

direct deposit, cash, or any other form of income.”

       {¶4}   Husband filed a motion for contempt on April 29, 2020, arguing Wife had

not deposited her paycheck into the joint checking account since February of 2020.

Husband filed a second motion for contempt on July 23, 2020. In the motion, Husband

alleged that, even after the first day of trial, Wife continued to fail to deposit her income

into the joint checking account.

       {¶5}   The magistrate held a trial on the complaint on June 3, 2020, September 3,

2020, and September 21, 2020. Three witnesses testified at the trial: Husband, Wife,

and the parties’ son, William Picciano (“Son”).
Stark County, Case No. 2021 CA 00050                                                       3


       {¶6}   Husband is sixty-six years old. He has a heart condition, asthma, and had

lumbar fusion surgery two years ago. Wife is sixty-four years old. She stated that she is

generally healthy, but has high blood pressure, two benign tumors, and takes anxiety

medication.

       {¶7}   Husband was a respiratory therapist for thirty-three (33) years, but he retired

in 2015, pursuant to an agreement between he and Wife. He receives Social Security

benefits of $1,054 per month, totaling $14,256 per year. Wife is employed by the State

of Ohio Department of Health as a healthcare facility surveyor and makes approximately

$90,000 per year. She also earns a Required Minimum Distribution (“RMD”) from a

rollover IRA from her father. In 2019, she earned $19,869 from the RMD. Wife testified

she plans to retire in two years.

       {¶8}   Husband testified to the parties’ standard of living during the marriage,

stating he and Wife did what they wanted to when they wanted to, including taking

vacations and going on cruises. During the marriage, Wife took care of the financial

accounts, wrote the checks, and did the taxes. Husband trusted Wife to handle their

financial business until July of 2019 when she took a large sum of money out of their joint

account.

       {¶9}   Husband testified to his spousal support request. He stated he does not

have enough money to support himself on his social security check.

       {¶10} Each party testified to taking funds out the joint checking account at various

points in time. In June of 2019, the parties’ checking account and savings account had

$31,000 and $83,000 in them. Wife admitted that she took $70,000 out of the joint

accounts in July of 2019. Wife testified she gave her sister Cathy Heavner (“Heavner”)
Stark County, Case No. 2021 CA 00050                                                    4


the money to make house repairs and that Heavner kept $10,000, and wrote a $60,000

back to Wife. Wife denied attempting to hide the money. Wife did not believe this money

was marital money because the funds were inherited from her father. Wife stated she

informed Husband she was taking this money out. In September of 2019, Wife made

several additional withdrawals from the joint accounts in the amounts of $3,829, $5,300,

$7,674, and $500.

      {¶11} Husband took a total of $45,000 out of the joint account in September of

2019. He testified that he withdrew the money because Wife had already withdrawn

$70,000, and he thought she was trying to clean out the account.

      {¶12} Both parties testified about Husband’s motion for contempt.         Husband

confirmed that there was a period of time when Wife would transfer her paycheck into the

joint checking account pursuant to the temporary orders. However, this stopped after

approximately one month. Wife testified that she deposited her paycheck into the parties’

joint account for numerous months. However, Wife admitted that, starting on September

13, 2019, she deposited her paycheck into a bank account solely in her name, and

admitted that at least $6,381.82 did not get paid into the joint checking account pursuant

to the temporary orders.

      {¶13} Much of the testimony at trial centered around whether certain Annuity

Contracts are Wife’s separate property as an inheritance due to the death of her father in

2015, or whether they are marital property.

      {¶14} Wife’s father had an account at First Merit Bank. On May 1, 2015, the

account had a balance of $250,856.15. Wife stated that on May 1, 2015, $15,000 was

withdrawn from the account for a car for Heavner, thus reducing the account to $235,856.
Stark County, Case No. 2021 CA 00050                                                   5


Wife took $15,000 from her father’s First Merit account to equal the amount given to her

sister, thus leaving a $220,856 balance. Wife’s father passed away on May 6, 2015.

      {¶15} Wife opened account #9353 on May 20, 2015 to handle Father’s estate

with an initial deposit of $220,856. On June 26, 2015, $90,000 was withdrawn from

#9353, leaving a balance of $130,951.52. In 2015, Husband withdrew $123,000 from

#9353. In August of 2015, Wife deposited $218,629.83 into account #9353. These were

funds from Father’s State Farm Credit Union account. From the end of 2016 to May of

2018, when American Equity Annuity Contracts #124 and #125 were funded, there were

various deposits and withdrawals from #9353, including a $20,000 deposit from the

parties’ joint checking account, and several deposits of marital funds for items such as

refunds, dividend checks, and the sale of a car. Wife was asked, “income that you earned

during this marriage was deposited into this account besides the funds that you received

from your father.” She responded, “some, yes.” She was then asked, “okay, so for some

deposits within this account marital funds were commingled into the account, correct?”

Wife stated, “a small amount.”

      {¶16} On May 23, 2018, Wife withdrew $200,000 from #9353 and deposited the

funds into the parties’ joint checking account #301. Wife wrote two checks to American

Equity, each for $100,000, on May 22, 2018, to fund Annuity Contracts #124 and #125.

Both Husband and Wife testified that: they jointly completed the applications for Annuity

Contracts #124 and #125 (dated May 22, 2018), and #124 and #125 were funded from

checks issued from their joint #301 checking account. Both Husband and Wife also

testified that they purchased annuities #124 and #125 because they wanted to invest with

Son, who had recently started selling annuities.
Stark County, Case No. 2021 CA 00050                                                       6


       {¶17} Husband testified the money to fund Annuity Contracts #124 and #125

came directly from the parties’ joint checking account. Thus, he believes #124 and #125

are marital property, subject to equal division. Husband cited to exhibits dated July 10,

2018, showing that the checks to fund #124 and #125 came directly from the parties’ joint

checking account. Though Wife testified she wrote the checks out of the joint checking

account because it was the only checking account she had, she agreed that the bank

could have issued a bank check out of the estate account rather than her depositing the

funds into the joint account.

       {¶18} As to #124, Wife testified that Husband is the joint owner. She stated, “I’m

the owner and he’s the joint owner.” When asked, “was it your intent to make him a joint

owner of this account for this annuity,” Wife responded, “Yes.” With regards to #125, Wife

stated that Husband is the owner of the annuity and she is the joint owner. When counsel

for Husband asked Wife if she intended to give Husband a property interest in the

annuities, she stated it “was for both of them” for “retirement.”

       {¶19} Son acknowledged that he sold his parents annuities #124 and #125. He

stated it was Husband and Wife’s usual practice to purchase assets with a joint division.

       {¶20} On November 4, 2020, Wife filed a motion to re-open and request for

evidentiary hearing. Wife alleged she had “newly discovered evidence” to establish that

the money to fund Annuity Contract #050 was solely from a RMD from Father’s IRA. Wife

stated this document dated January 8, 2018 was “stuffed away under other documents

and personal property.”

       {¶21} The magistrate issued an order on November 12, 2020, denying Wife’s

motion to re-open. The magistrate first noted that, during the trial, both parties stipulated
Stark County, Case No. 2021 CA 00050                                                     7


that #050 was marital property subject to an equal division. Further, the magistrate found

that there was no “newly discovered” evidence. Rather, “all the documents were within

Wife’s sole possession and control during the entire case * * * Wife’s failure to exercise

due diligence in finding documents in her possession is not cause to re-open this matter

and schedule further evidentiary hearings.”

       {¶22} The magistrate issued a detailed decision on November 18, 2020. Initially,

the magistrate noted that the, “parties agree[d] to split American Equity Contract #050.”

The magistrate then reviewed the parties’ incomes, vehicles, personal property, bank

accounts, real estate, retirement benefits, and debts or liabilities.

       {¶23} The magistrate completed a thorough and detailed analysis as to whether

American Equity Annuity Contracts #124 and #125 were marital property or Wife’s

separate property. With regards to the $200,000 withdrawal from #9353 and deposit into

#301, the magistrate stated, “the court is unable to ascertain if any of the funds for the

$200,000 withdrawal came from deposits of marital money that were made into the

account prior to the withdrawal of the money, including the $20,000 of marital money that

was deposited into account #9353 the day the $200,000 was withdrawn.”

       {¶24} The magistrate stated that, despite Wife’s testimony that #9353 was created

to handle Father’s estate, “it is clear from the various transactions that the parties used

the account for more than merely an estate account.” The magistrate noted Wife’s

admission that, within the #9353 account, she commingled funds from Father’s estate,

money owed to Father’s estate, fiduciary fees, her income from employment, deposits

from the parties’ joint account, and funds from the sale of the parties’ vehicle. Further,

the magistrate noted Husband’s withdrawal of $123,000 from #9353 in 2016, that Wife
Stark County, Case No. 2021 CA 00050                                                       8


did not oppose, and which the parties used for various marital expenses. Additionally,

the magistrate found that Wife continued to use #9353 for more than an estate account

after she withdrew the funds for Annuity Contracts #124 and #125, as evidenced by her

deposit of $70,000 withdrawn from the parties’ joint account in July of 2019 into #9353.

       {¶25} The magistrate also found the following testimony relevant to its

determination with regard to #124 and #125: Wife testified upon cross-examination that

it was her intent to give Husband a property interest in these annuities and that it was for

their “retirement,” and Husband and Son’s testimony that it was Wife and Husband’s usual

practice to purchase assets with a joint division, such as National Life Group Annuities

#104, #105, and #692. The magistrate found Husband’s testimony was credible, and

provided a list of reasons as to why Wife was not credible, including: Wife provided false

testimony on the first day of trial about her condo lease; Wife provided false testimony

about her reasons for taking $70,000 out of joint account #301; Wife provided false

testimony about where she deposited her paycheck after the temporary orders were

issued; Wife ignored the restraining order issued by the court; Wife was not truthful about

jewelry purchases made at Zales and where the funds went; Wife’s answers throughout

the trial were evasive and she “seemed to gauge nearly all her answers to determine

whether or not the answer would appear favorable to her position, rather than simply

answering truthfully”; and Wife failed to disclose all of her assets on her sworn property

affidavit. The magistrate concluded that #124 and #125 were marital property because

Wife failed to trace the funds used to create these accounts and, even if she provided

sufficient tracing, the contracts were transmuted into marital property.
Stark County, Case No. 2021 CA 00050                                                    9


      {¶26} The magistrate then conducted a detailed analysis of the spousal support

factors contained in R.C. 3105.18(C), as follows: (a) Husband’s income is $14,256 per

year and Wife’s income is $109,869 per year; (b) Husband is retired and Wife is a

registered nurse employed by the State of Ohio; (c) Husband is 66 years old with

numerous health conditions, including cardiac issues. Wife has some health issues,

including high blood pressure, benign tumors, and a tear in her hip; (d) neither party is

drawing retirement benefits and neither must take required minimum distributions. Wife

is the beneficiary of a rollover IRA totaling $441,089.59 from Father where she receives

RMD’s annually; (e) the length of the marriage is 39 years; (g) the parties had a good

standard of living during the marriage; (h) Wife has a bachelor’s degree and Husband

was a certified respiratory therapist prior to retirement; (i) the parties have no debt,

Husband has separate property of $38,000, Wife has separate property of $697,000; (k)

Husband does not have the physical ability to return to work; and (n) Husband retired

upon agreement of the parties at age 62 in 2015 and his health has steadily declined,

Wife has substantial resources available to her, and Wife has only made one spousal

support payment pursuant to the temporary orders. The magistrate found that, pursuant

to the above-factors, Wife should pay Husband spousal support of $1,200 per month for

216 months. The magistrate did not retain jurisdiction over spousal support.

      {¶27} As to Husband’s motions for contempt, the magistrate found that Wife

admitted she failed to comply with the court’s order regarding depositing her paycheck

into the joint account. The magistrate found Wife’s testimony that she did not deposit her

earnings into the joint account because Husband was spending money frivolously to be

not well-taken, as there was no evidence to show the expenditures on Husband’s credit
Stark County, Case No. 2021 CA 00050                                                  10


cards were anything out of the ordinary, and a review of the statements for these credit

cards demonstrates the purchases were for food, medicine, dental bills, phone bill

payments, and gas purchases. Further, with regards to Wife’s argument that Husband

was not harmed by her actions, the magistrate noted that the purpose of the order was

so that both parties could see what funds were coming in and what funds were going out

for marital expenses. Instead of being able to see this, Husband had to engage legal

counsel to discover how much Wife was making and spending. Further, at one point,

there was not enough money in the account to pay the marital bills. The magistrate also

found it “particularly egregious” because while Wife would not deposit her full paycheck

into the account and would only deposit what she deemed was appropriate, she took

spending money each week from the joint account.         The magistrate found Wife in

contempt.

      {¶28} The magistrate also found Wife in contempt for spending marital funds on

expenses that were not marital expenses, specifically $4,352.36 to secure a condo and

$169.52 to pay a Spectrum bill for her condo.

      {¶29} On November 20, 2020, Wife filed a motion to set aside the magistrate’s

decision, again arguing that she recently found additional evidence to show that American

Equity Contract #050 is separate property.

      {¶30} Wife initially filed objections to the magistrate’s decision on December 1,

2020. Wife filed supplemental objections to the magistrate’s decision on February 8,

2021. Relevant to this appeal, Wife argued: the magistrate erred in ordering spousal

support without retaining jurisdiction to either modify or terminate spousal support; the

magistrate erred in finding American Equity Contracts #124 and #125 to be marital
Stark County, Case No. 2021 CA 00050                                                           11


property because they were funded by money Wife inherited from her father; and the

magistrate erred in finding her in contempt.

       {¶31} The trial court issued a judgment entry on March 9, 2021. The trial court

denied Wife’s motion to re-open, stating the information was in Wife’s possession, she

just failed to find it and get it to her attorney; further, Wife stipulated the asset was marital.

The trial court ordered Wife to pay $1,200 per month in spousal support to Husband for

216 months, but retained jurisdiction over the award.           Further, the trial court found

American Equity Contracts #124 and #125 are marital, subject to equal division.

       {¶32} The trial court issued a final decree of divorce on April 7, 2021. The trial

court approved and adopted the magistrate’s decision denying Wife’s motion to re-open

and approved and adopted the magistrate’s decision dated November 18, 2020.

However, the trial court specifically retained jurisdiction to modify spousal support. The

trial court found Wife in contempt of court and sentenced her to thirty days in jail, but

suspended the sentence and permitted Wife to purge the contempt by paying $10,000 in

attorney fees.

       {¶33} Wife appeals the April 7, 2021 judgment entry of the Stark County Court of

Common Pleas, Domestic Relations Division, and assigns the following as error:

       {¶34} “I. THE TRIAL COURT ERRED IN HOLDING APPELLANT DID NOT

SUFFICIENTLY TRACE $200,000 OF INHERITED FUNDS.

       {¶35} “II. THE TRIAL COURT ABUSED ITS DISCRETION BY ORDERING

APPELLANT TO PAY SPOUSAL SUPPORT FOR A PERIOD OF 216 MONTHS (18

YEARS).
Stark County, Case No. 2021 CA 00050                                                    12


       {¶36} “III. THE TRIAL COURT ERRED IN REFUSING TO REOPEN EVIDENCE

TO DEMONSTRATE THAT THE AMERICAN EQUITY ANNUITY CONTRACT ENDING

IN #050 WAS APPELLANT’S SEPARATE PROPERTY.

       {¶37} “IV. THE TRIAL COURT ABUSED ITS DISCRETION IN FINDING

APPELLANT IN CONTEMPT OF COURT.”

                                                I.

       {¶38} In her first assignment of error, Wife argues the trial court committed error

in holding that she did not sufficiently trace the $200,000 of inherited funds and that she

provided sufficient evidence to prove, by a preponderance of the evidence, that Annuity

Contracts #124 and #125 were her separate property.

       {¶39} Pursuant to R.C. 3105.171(B), “in divorce proceedings, the court shall * * *

determine what constitutes marital property and what constitutes separate property, in

either case, upon making such a determination the court shall divide the marital and

separate property equitably between the spouses, in accordance with this section.”

       {¶40} The party to a divorce action seeking to establish that an asset or portion of

an asset is separate property, rather than marital property, has the burden of proof by a

preponderance of evidence. Zeefe v. Zeefe, 125 Ohio App.3d 600, 709 N.E.2d 208 (8th

Dist. 1998).

       {¶41} Wife contends that the sole factor as to whether a commingled asset is

separate or marital is traceability pursuant to R.C. 3107.171(A)(6)(b).               R.C.

3107.171(A)(6)(b) reads, “the commingling of separate property with other property of

any type does not destroy the identity of the separate property as separate property,

except when the separate property is not traceable.” R.C. 3105.171(H) also includes the
Stark County, Case No. 2021 CA 00050                                                     13


following provision, “except as otherwise provided in this section, the holding of title to

property by one spouse individually or by both spouses in a form of co-ownership does

not determine whether the property is marital property or separate property.”          R.C.

3105.171(H).

       {¶42} However, this Court has specifically determined that the doctrine of

transmutation still remains valid, even given the language contained in R.C.

3105.171(A)(6)(b). Valentine v. Valentine, 5th Dist. Ashland No. 95 COA 01120, 1996

WL 72608 (Jan. 10, 1996); Hildebrand v. Hildebrand, 5th Dist. Morrow No. 04 CA 13,

2005-Ohio-4149; Hildebrand v. Hildebrand, 5th Dist. Morrow No. CA954, 2003-Ohio-

3654; Riley v. Riley, 5th Dist. Stark No. 2008 CA 00038, 2008-Ohio-6796; Schroer v.

Schroer, 5th Dist. Richland No. 06CA78, 2007-Ohio-4927. We concluded the doctrine of

transmutation “still exist[s] because transmutation is the act or acts of the one party,

original owner, converting separate property into marital property.” Id. Further, “it is

undisputed one spouse can make a gift of separate property to another. The action of

placing separate property into a joint and survivorship account and facts substantiating a

present intention to gift the property to the other can transmute the separate property to

marital property.” Id.

       {¶43} The factors to consider in determining whether transmutation has occurred

include: (1) the expressed intent of the parties, insofar as it can be reliably ascertained;

(2) the source of the funds, if any, used to acquire the property; (3) the circumstances

surrounding the acquisition of the property; (4) the dates of the marriage, the acquisition

of the property, the claimed transmutation, and the breakup of the marriage; (5) the

inducement for and/or purpose of the transaction which gives rise to the claimed
Stark County, Case No. 2021 CA 00050                                                     14


transmutation; and (6) the value of the property and its significance to the parties. Id.,

citing Kuehn v. Kuehn, 55 Ohio App.3d 245, 564 N.E.2d 97 (12th Dist. 1988).

       {¶44} As an appellate court, our role is to determine whether there is relevant,

competent, and credible evidence upon which the fact finder could base his or her

judgment. C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279, 376 N.E.2d 578

(1978).

       {¶45} We find there is competent and credible evidence to support the trial court’s

determination. First, is the testimony of Wife. Wife testified concerning her intent to make

Husband a joint owner of annuities #124 and #125. She specifically intended to make

Husband a joint owner of annuity #124 and herself the joint owner with Husband of annuity

#125. Wife stated she intended to give “both of them” property interests in the annuities.

Additionally, Husband testified annuities #124 and #125 were marital assets, subject to

equal division.

       {¶46} In this case, the annuities were titled in the name of both parties. Further,

Wife acknowledged that marital income was commingled with the money to fund annuities

#124 and #125.      Both Husband and Wife testified that they jointly completed the

applications for annuities #124 and #125 and that #124 and #125 were funded from

checks issued directly from joint account #301. Further, both Husband and Wife testified

that they purchased annuities #124 and #125 because they wanted to invest with Son,

who had recently started selling annuities. Wife made the decision to place the money to

fund annuities #124 and #125 into the joint account, but specifically kept her other

inherited property separate. Husband had access to these funds and continued to deposit

and withdraw from the account. Wife never indicated to Husband any intent to keep them
Stark County, Case No. 2021 CA 00050                                                      15


separate. Valentine v. Valentine, 5th Dist. Ashland No. 95 COA 01120, 1996 WL 72608

(Jan. 10, 1996). Husband and Son both testified it was the parties’ usual practice to

purchase assets with a joint division.     While none of these factors are necessarily

determinative of the status as separate or marital property, collectively, they cooborate

the evidence of title, and are competent and credible evidence supporting the lower

court’s determination. See Siefert v. Siefert, 11th Dist. Trumbull No. 2011-T-0103, 2012-

Ohio-3037; Riley v. Riley, 5th Dist. Stark No. 2008 CA 00038, 2008-Ohio-6796.

       {¶47} Wife cites Hall v. Hall, 3rd Dist. Hardin No. 6-10-01, 2010-Ohio-4818, in

support of her argument. In Hall, the Third District held that there was competent and

credible evidence to support the magistrate’s finding that the Husband sufficiently traced

a significant portion of the proceeds from the sale of the marital home to his separate

property from his father’s inheritance. Unlike in this case, the magistrate in Hall found the

testimony and evidence showed that the Husband traced the asset to his father’s

inheritance. In this case, the magistrate and trial court found the testimony and evidence

showed that Wife could not trace #124 and #125 to her father’s inheritance. Given the

standard of review of this Court, and the deference to be given to the trial court’s

determination about the credibility of the witnesses and weighing the evidence, we find

this distinction to be important. Further, the testimony in Hall was different from the

testimony given this case. In Hall, the Wife explicitly admitted at the hearing that there

was a certain, significant portion of the proceeds from the marital home that were directly

traceable and obtained from Husband’s inheritance.
Stark County, Case No. 2021 CA 00050                                                     16


       {¶48} Given the evidence, we cannot say the trial court committed error in finding

that annuities #124 and #125 transmuted into marital property. The magistrate’s analysis

of the factors was thorough and well-reasoned.

       {¶49} Wife contends that there are no facts to suggest a gift occurred because

Husband never testified he received a gift from Wife and that he could not state where

the assets came from. “It is well-settled that a spouse can change the nature of property,

through conduct performed during the marriage.” Nethers v. Nethers, 5th Dist. Guernsey

No. 18 CA 000005, 2018-Ohio-4085.          The most commonly recognized method for

changing the nature of the property is through an inter vivos gift. Id. The essential

elements of an inter vivos gift are: (1) the intent of the donor to make an immediate gift;

(2) delivery of the property to the done; and (3) acceptance of the gift by the done. Cook

v. Cook., 5th Dis. Delaware No. 18 CAF 09 0072, 2019-Ohio-1961.

       {¶50} In this case, there is no question that Wife delivered the property to

Husband when she deposited the money into the joint account and made him joint owner

of annuities #124 and #125.       Additionally, Husband’s acceptance of the assets is

evidenced by his continued use of the funds in the joint account, his signing of the

applications for annuities #124 and #125, and his testimony that he believed the annuities

were marital property, subject to equal division. Thus, the key issue in determining the

nature of the property “is typically whether the donor spouse had the requisite donative

intent to transfer an interest to the donee spouse at the time of transfer.” Cook v. Cook.,

5th Dis. Delaware No. 18 CAF 09 0072, 2019-Ohio-1961. “Donative intent is established

if a transferor intends to transfer a present possessory interest in an asset.” Id., quoting

Brate v. Hurt, 174 Ohio App.3d 101, 880 N.E.2d 980 (12th Dist. Warren 2007).
Stark County, Case No. 2021 CA 00050                                                        17


       {¶51} The donee spouse has the burden of proving by clear and convincing

evidence that the donor spouse made an inter vivos gift. Nethers v. Nethers, 5th Dist.

Guernsey No. 18 CA 000005, 2018-Ohio-4085. This Court has held that while holding of

title is not determinative of whether the property is marital or separate property, such

evidence may be considered on the issue of whether the property is marital or separate.

Cook v. Cook., 5th Dis. Delaware No. 18 CAF 09 0072, 2019-Ohio-1961.

       {¶52} The issue is whether there is competent and credible evidence in the record

to support the trial court’s conclusion that Wife acted with the requisite donative intent in

transferring ½ interest in the annuities to Husband. We find there is competent and

credible evidence to establish Wife’s donative intent. Byrd v. Byrd, 5th Dist. Stark No.

2013CA00005, 2013-Ohio-4450; Gearhart v. Gearhart, 5th Dist. Richland No.

2007CA0026, 2008-Ohio-23.

       {¶53} Husband testified annuities #124 and #125 were marital property. The

funds came directly from the parties’ joint account.           Both parties completed the

applications for the annuities. Most importantly, Wife testified that it was her intent to give

Husband a property interest in these annuities for their retirement. Wife specifically stated

that for annuity #124, she is the owner and Husband is the joint owner and she intended

to make him a joint owner of #124. As to annuity #125, Wife stated Husband is the owner

and she is the joint owner of the annuity. When counsel for Husband asked Wife if she

intended to give Husband a property interest in the annuities, she stated it “was for both

of them” for “retirement.” These facts, taken together, demonstrate Wife possessed the

requisite donative intent. By Wife’s actions, she conveyed a present possessory interest

in an undivided ½ interest in her separate property to Husband. Nethers v. Nethers, 5th
Stark County, Case No. 2021 CA 00050                                                    18


Dist. Guernsey No. 18 CA 000005, 2018-Ohio-4085; Byrd v. Byrd, 5th Dist. Stark No.

2013CA00005, 2013-Ohio-4450; Gearhart v. Gearhart, 5th Dist. Richland No.

2007CA0026, 2008-Ohio-23.

       {¶54} The weight to be given to the evidence and credibility of the witnesses are

issues for the trier of fact. State v. Jamison, 49 Ohio St.3d 182, 552 N.E.2d 180 (1990).

The trier of fact “has the best opportunity to view the demeanor, attitude, and credibility

of each witness, something that does not translate well on the written page.” Davis v.

Flickinger, 77 Ohio St.3d 415, 674 N.E.2d 1159 (1997). We find the trial court did not

commit error in finding Wife had the donative intent to give half of annuities #124 and

#125 to Husband.

      {¶55} Wife’s first assignment of error is overruled.

                                                II.

      {¶56} In her second assignment of error, Wife contends the trial court abused its

discretion by ordering her to pay spousal support for a period of 216 months (18 years).

      {¶57} A trial court’s decision concerning spousal support may be altered only if it

constitutes an abuse of discretion. Kunkle v. Kunkle, 51 Ohio St.3d 64, 554 N.E.2d 83

(1990). An abuse of discretion connotes more than an error of law or judgment; it implies

that the court’s attitude is unreasonable, arbitrary, or unconscionable. Blakemore v.

Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983). R.C. 3105.18(C)(1) provides that

a trial court may award spousal support when it is “appropriate and reasonable.” R.C.

3105.18(C)(1) sets forth the factors a trial court must consider in determining whether

spousal support is appropriate and reasonable and in determining the nature, amount,

terms of payment, and duration of spousal support.
Stark County, Case No. 2021 CA 00050                                                           19


       {¶58} These factors include: (a) income of the parties, from all sources * * *; (b)

the relative earning abilities of the parties; (c) the ages and the physical, mental, and

emotional conditions of the parties; (d) the retirement benefits of the parties; (e) the

duration of the marriage; * * * (g) the standard of living of the parties established during

the marriage; (h) the relative education of the parties; (i) the relative assets and liabilities

of the parties; * * * (l) the tax consequences, for each party, of an award of spousal

support; * * and (m) any other factor that the court expressly finds to be relevant and

equitable.

       {¶59} Trial courts must consider all the factors listed in R.C. 3105.18(C). We have

previously held that a trial court need not acknowledge all evidence relative to each and

every factor listed in R.C. 3105.18(C) and we may not assume that the evidence was not

considered. Hutta v. Hutta, 177 Ohio App.3d 414, 2008-Ohio-3756, 894 N.E.2d 1282 (5th

Dist.). The trial court need only set forth sufficient detail to enable a reviewing court to

determine the appropriateness of the award. Id., citing Kaechele v. Kaechele, 35 Ohio

St.3d 93, 518 N.E.2d 1197 (1988).

       {¶60} Wife specifically argues the trial court did not consider her age, health

conditions, or physical condition at the trial of trial, and also failed to consider the fact that

she only plans to work for two more years.

       {¶61} However, the magistrate considered all the relevant factors of R.C. 3105.18

in determining the amount of spousal support that is appropriate and reasonable. The

magistrate did specifically consider in its analysis Wife’s health issues, including high

blood pressure, benign tumors, and a tear in her hip. The weight to be given to the

evidence and credibility of the witnesses are issues for the trier of fact. State v. Jamison,
Stark County, Case No. 2021 CA 00050                                                      20


49 Ohio St.3d 182, 552 N.E.2d 180 (1990). Additionally, Wife’s age and health conditions

are only a few of the factors the trial court could consider in making the determination as

to spousal support. Kaechele v. Kaechele, 35 Ohio St.3d 93, 518 N.E.2d 1197 (1988).

A court must consider all statutory factors when making a spousal support award and not

base its determination upon one or two factors taken in isolation. Id.

       {¶62} Wife also contends the length of the award (18 years) is essentially an

indefinite duration given the age of the parties.

       {¶63} While permanent spousal support is not mandated in marriages of long

duration, this Court has recognized that, generally, marriages lasting over 20 years have

been found to sufficient to justify spousal support of an indefinite duration. Keigley v.

Keigley, 5th Dist. Fairfield No. 15-CA-12, 2016-Ohio-180, Kraft v. Kraft, 5th Dist. Fairfield

No. 08-CA-0039, 2009-Ohio-5444.

       {¶64} In this case, we find the trial court did not abuse its discretion in awarding

spousal support to Husband for a period of eighteen (18) years. This was marriage of

long duration (39 years). Further, Husband’s income is far less than Wife’s, Wife has a

substantial amount of resources available to her, Husband does not have the physical

ability to return to work, Husband has cardiac issues, and the parties agreed that Husband

would retire in 2015. Moreover, in this case, the potential burden on Wife of a lengthy

spousal support order is ameliorated by the trial court’s retention of jurisdiction to review

and/or modify the award. Wharton v. Wharton, 5th Dist. Fairfield No. 02-CA-83, 2003-

Ohio-3857.

       {¶65} In this case, it is clear from the record that the magistrate and trial court

considered the factors enumerated in R.C. 3105.18 in determining whether spousal
Stark County, Case No. 2021 CA 00050                                                     21


support was appropriate and the amount of spousal support that was appropriate and

reasonable. Wife’s second assignment of error is overruled.

                                                III.

       {¶66} In her third assignment of error, Wife argues the trial court erred in refusing

to re-open evidence and allow her to present evidence that the American Equity Annuity

Contract #050 was her separate property. Specifically, she contends the trial court

abused its discretion in failing to allow her to introduce a document to show the #050

contract was funded with a RMD from her Father’s IRA account and that document was

“under a plethora of other documents brought out in anticipation of litigation.”

       {¶67} We disagree with Wife. First, Wife stipulated that Annuity Contract #050 is

marital property, subject to equal division. “A stipulation, sometimes used synonymously

with “contract,” is a voluntary agreement entered into between opposing parties

concerning the disposition of some relevant point to avoid the necessity for proof on an

issue.” Ward v. Ward, 5th Dist. Fairfield Nos. 15-CA-33, 15-CA-53, 2016-Ohio-5178,

quoting Rice v. Rice, 8th Dist. No. 78682, 2001 WL 1400012. “A stipulation of proof

renders proof unnecessary” and “where parties choose to stipulate facts in lieu of

presenting evidence they waive any error that may have occurred with respect to the fact

that the trial court decided without hearing evidence presented by the parties.” Id.

       {¶68} Counsel for Wife stated the following during the hearing, “your Honor there’s

a stipulation as to Exhibit E which is a contract annuity #050 – that’s going to be

considered marital, um, a marital asset, subject to equal division.” Accordingly, we find

the trial court did not abuse its discretion in accepting Wife’s stipulation on the issue.

Gearhart v. Gearhart, 5th Dist. Richland No. 2007CA0026, 2008-Ohio-23.
Stark County, Case No. 2021 CA 00050                                                      22


       {¶69} Wife additionally argues the document she located is “newly-discovered

evidence.” However, Wife admitted that the document was in her possession at the time

the parties stipulated to the annuity being a marital asset, subject to equal division. As

noted by the trial court, both parties had ample opportunity to prepare for trial. Wife did

not demonstrate the evidence was newly-discovered or could not have been discovered

with reasonable diligence prior to trial. Corbett v. Corbett, 5th Dist. Coshocton Nos. 98-

CA-16, 98-CA-19, 1999 WL 436727 (June 1, 1999) (finding the trial court did not abuse

its discretion in denying motion for new trial when party attempted to introduce new and

different evidence about the valuation of appellee’s pension when the appellant did not

demonstrate the evidence was newly discovered and could not have been discovered

with reasonable diligence.)

       {¶70} The trial court denied Wife’s motion to re-open based upon a combination

of two factors: (1) Wife’s failure to find the document in her possession and (2) Wife’s

stipulation during the hearing that the asset at issue is martial, subject to equal division.

We find no abuse of discretion in the trial court’s denial of the motion based upon these

two factors.

       {¶71} Wife’s third assignment of error is overruled.

                                                IV.

       {¶72} In Wife’s fourth assignment of error, she contends the trial court committed

error in finding her in contempt of court. The trial court found Wife in contempt for failing

to comply with the court’s order to deposit her paycheck into the parties’ joint checking

account.
Stark County, Case No. 2021 CA 00050                                                        23


       {¶73} “A court has authority both under R.C. 2705.02(A) and on the basis of its

inherent powers to punish the disobedience of its orders with contempt proceedings.”

Zakany v. Zakany, 9 Ohio St.3d 192, 459 N.E.2d 870 (1984). “The purpose of sanctions

in a case of civil contempt is to compel the contemnor to comply with lawful orders of a

court, and the fact that the contemnor acted innocently and not in intentional disregard of

a court order is not a defense to a charge of civil contempt.”            Windham Bank v.

Tomaszczyk, 27 Ohio St.2d 55, 271 N.E.2d 815 (1971).                “It is irrelevant that the

transgressing party does not intend to violate the court order. If the dictates of the judicial

decree are not followed, a contempt citation will result.” Pedone v. Pedone, 11 Ohio

App.3d 164, 463 N.E.2d 656 (8th Dist. 1983). We review a contempt finding under an

abuse of discretion standard. Wadian v. Wadian, 5th Dist. Stark No. 2007CA00125,

2008-Ohio-5009. In order to find an abuse of discretion, we must determine the trial

court’s decision was unreasonable, arbitrary, or unconscionable, and not merely an error

of law or judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

       {¶74} In a civil contempt proceeding, the movant bears the initial burden of

demonstrating by clear and convincing evidence that the other party violated an order of

the court. Brown v. Executive 200, Inc., 64 Ohio St.2d 250, 416 N.E.2d 610 (1980).

“Clear and convincing evidence” is evidence that will form a firm belief in the mind of the

trier of fact as to the facts sought to be established. Cincinnati Bar Assn. v. Massengale,

58 Ohio St.3d 121, 568 N.E.2d 1222 (1991). Determination of clear and convincing

evidence is within the discretion of the trier of fact. Id. The trial court’s decision should

not be disturbed as against the manifest weight of the evidence if the decision is

supported by some competent and credible evidence. C.E. Morris Co. v. Foley Constr.,
Stark County, Case No. 2021 CA 00050                                                        24


54 Ohio St.2d 279, 376 N.E.2d 578 (1978). A reviewing court should not reverse a

decision simply because it holds a different opinion concerning the credibility of the

witnesses and evidence submitted before the trial court. Geary v. Geary, 5th Dist.

Delaware No. 14CAF050033, 2015-Ohio-259.

       {¶75} On November 12, 2019, the magistrate issued a court order providing as

follows, “all form of income from whatever source must be deposited in the parties’ joint

checking account within three (3) banking days of receipt of the check, direct deposit,

cash, or any other form of income.”

       {¶76} The record shows Husband met his burden of demonstrating, by clear and

convincing evidence, that Wife violated the November 12, 2019 order of the court. Wife

admitted she did not deposit her paycheck into the parties’ joint account. Additionally,

Husband confirmed that there was a period of time when Wife would transfer her

paycheck into the joint checking account pursuant to the temporary orders. However,

Husband stated Wife stopped putting her paychecks into the joint account. The trial court,

as the trier of fact, “is the sole judge of the weight of the evidence and the credibility of

the witnesses.” McKay Machine Co. v. Rodman, 11 Ohio St.2d 77, 228 N.E.2d 304

(1967).

       {¶77} Wife contends the trial court committed error in finding her in contempt

because there was no harm to Husband. However, as detailed above, there is no

requirement that Husband show he was harmed by Wife’s non-compliance with the court

order, and it is irrelevant if Wife did not intend to violate the court order. Additionally, as

noted by the trial court, Husband was unable to see what funds were coming in and going
Stark County, Case No. 2021 CA 00050                                                       25


out for marital expenses and bills because Wife was not depositing her income into the

joint account.

       {¶78} We find the trial court did not abuse its discretion in finding Wife in contempt.

We do not find the trial court’s decision to be arbitrary, unreasonable, or unconscionable.

Wife’s fourth assignment of error is overruled.

       {¶79} Based on the foregoing, Wife’s assignments of errors are overruled.

       {¶80} The April 7, 2021 judgment entry of the Stark County Court of Common

Pleas, Domestic Relations Division, is affirmed.

By Gwin, P.J.,

Wise, John, J., and

Wise, Earle, J., concur